Case 1:18-cr-00168-TCB-JKL Document 159 Filed 02/18/20 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION


UNITED STATES OF AMERICA

       Plaintiff,
                                          CRIMINAL ACTION FILE NO.
v.
                                          1:18-CR-168-TCB-JKL-2
EDWARD CULTON (2)

       Defendant.


                                   ORDER

      IT IS HEREBY ORDERED that a status conference be held before the

undersigned in Courtroom 1834, 18th Floor, U.S. Courthouse, 75 Ted Turner Drive

S.W., Atlanta, Georgia, on Monday, February 24, 2020 at 2:00 p.m.

      IT IS SO ORDERED this 18th day of February, 2020.


                                 ____________________________________
                                 JOHN K. LARKINS III
                                 United States Magistrate Judge
